By the Court,
Bronson, J.
[600] A creditor who wishes to acquire the title of the original purchaser, must present to and leave with such purchaser, or the officer who made the sale, certain evidence of his right; and, among other things, a copy of the docket of the judgment or decree under which he claims to redeem, and “ an affidavit by such creditor, or his attorney or agent, of the true sum due on such judgment or decree at the time of claiming such right to purchase.” (2 R. S. 373, § 60.) The affidavit was required for the double purpose of proving that the party is in truth a creditor and. has a right to make the application, and to enable any other creditor who has a right to purchase from him to ascertain how much he is required to pay. The sheriff acted under a special authority conferred on him by the statute, and he had no power to dispense with any of its requirements. If the application of Beard had been made to the relator, he might perhaps have waived the necessity of producing an affidavit, or any other evidence of the right to acquire his title. Had he consented to relinquish his title on any other terms' than those prescribed by law, he would not afterwards be permitted to question the validity of the transaction. But the sheriff had no authority other than that with which he had been clothed by the statute; and without a substantial compliance with its provisions, he could neither confer, nor could Beard acquire, any right against the relator. (Dickenson v. Gilleland, 1 Cowen, 481.) Motion granted.